        Case 4:16-cv-00526-JPW Document 160 Filed 09/18/20 Page 1 of 8




              IN THE UNITED STATES DISTRICT COURT
            FOR THE MIDDLE DISTRICT OF PENNSYLVANIA
KRISTIE ROSPENDOWSKI,       :                    Civil No. 4:16-CV-00526
                            :
        Plaintiff,          :
                            :
        v.                  :
                            :
COLUMBIA COUNTY SHERIFF and :
TIMOTHY CHAMBERLAIN,        :
                            :
        Defendants.         :                    Judge Jennifer P. Wilson
                                 MEMORANDUM
      This case is scheduled to proceed to trial on September 28, 2020. During the

pretrial conference in preparation for trial, the court sua sponte raised the issue of

whether Plaintiff had properly pleaded a hostile work environment claim in her

amended complaint. After receiving a motion and briefing on that issue from the

parties, the court concludes that Plaintiff has not pleaded a hostile work

environment claim and grants Defendants’ partial motion for summary judgment.

                    BACKGROUND AND PROCEDURAL HISTORY

      Plaintiff Kristie Rospendowski (“Rospendowski”) initiated this case through

the filing of a complaint on March 28, 2016, and subsequently filed an amended

complaint on January 26, 2018. (Docs. 1, 43.) On March 28, 2018, United States

District Judge John E. Jones, III granted Defendants’ partial motion to dismiss.

(Doc. 50.) Judge Jones then granted Defendants’ motion for summary judgment in



                                           1
       Case 4:16-cv-00526-JPW Document 160 Filed 09/18/20 Page 2 of 8




part on November 5, 2018. (Doc. 67.) The case was reassigned to the undersigned

pursuant to a verbal order on November 18, 2019.

      At the summary judgment stage, Defendants argued that Rospendowski had

not specifically pleaded a hostile work environment claim and had not produced

sufficient evidence to support such a claim. (See Doc. 56 at 7–10.) Judge Jones

denied Defendants’ motion for summary judgment on the issue of whether there

was sufficient evidence to support a hostile work environment claim, but did not

decide whether Rospendowski had adequately pleaded such a claim. (See Doc. 67

at 24–30.)

      The case subsequently moved into a pretrial posture, and, following

numerous delays and continuances, the court conducted a pretrial conference with

the parties on August 28, 2020. (Doc. 148.) During that conference, the court sua

sponte raised the issue of whether Plaintiff had properly pleaded a claim for hostile

work environment in her amended complaint. The court accordingly issued an

order following that conference that gave the parties an opportunity to brief the

issue of whether Defendants should be granted summary judgment as to any

hostile work environment claim. (Doc. 149.) Defendants subsequently filed a

motion for summary judgment on the hostile work environment claim along with a

brief in support of the motion. (Docs. 150–51.) Rospendowski filed a brief in

opposition on September 11, 2020. (Doc. 155.) No reply brief has been filed, and
                                          2
        Case 4:16-cv-00526-JPW Document 160 Filed 09/18/20 Page 3 of 8




the deadline for any such brief has expired. (See Doc. 149 at 3.) Accordingly, the

issue is ripe for the court’s disposition.

                                STANDARD OF REVIEW

      A court may grant a motion for summary judgment when “there is no

genuine dispute as to any material fact and the movant is entitled to judgment as a

matter of law.” Fed. R. Civ. P. 56(a). A dispute of fact is material if resolution of

the dispute “might affect the outcome of the suit under the governing law.”

Anderson v. Liberty Lobby, Inc., 477 U.S. 242, 248 (1986). Summary judgment is

not precluded by “[f]actual disputes that are irrelevant or unnecessary.” Id. “‘A

dispute is genuine if a reasonable trier-of-fact could find in favor of the

nonmovant’ and ‘material if it could affect the outcome of the case.’” Thomas v.

Tice, 943 F.3d 145, 149 (3d Cir. 2019) (quoting Lichtenstein v. Univ. of Pittsburgh

Med. Ctr., 691 F.3d 294, 300 (3d Cir. 2012)).

      In reviewing a motion for summary judgment, the court must view the facts

in the light most favorable to the non-moving party and draw all reasonable

inferences in that party’s favor. Jutrowski v. Twp. of Riverdale, 904 F.3d 280, 288

(3d Cir. 2018) (citing Scheidemantle v. Slippery Rock Univ. State Sys. of Higher

Educ., 470 F.3d 535, 538 (3d Cir. 2006)). The court may not “weigh the evidence”

or “determine the truth of the matter.” Anderson, 477 U.S. at 249. Instead, the



                                             3
        Case 4:16-cv-00526-JPW Document 160 Filed 09/18/20 Page 4 of 8




court’s role in reviewing the facts of the case is “to determine whether there

is a genuine issue for trial.” Id.

      The party moving for summary judgment “bears the initial

responsibility of informing the district court of the basis for its motion, and

identifying those portions of ‘the pleadings, depositions, answers to

interrogatories, and admissions on file, together with the affidavits, if any,’

which it believes demonstrate the absence of a genuine issue of material

fact.” Celotex Corp. v. Catrett, 477 U.S. 317, 323 (1986) (quoting Fed. R.

Civ. P. 56(c)). The non-moving party must then oppose the motion, and in

doing so “‘may not rest upon the mere allegations or denials of [its]

pleadings’ but instead, ‘must set forth specific facts showing that there is a

genuine issue for trial. Bare assertions, conclusory allegations, or suspicions

will not suffice.’” Jutrowski, 904 F.3d at 288–89 (quoting D.E. v. Cent.

Dauphin Sch. Dist., 765 F.3d 260, 268–69 (3d Cir. 2014)).

      Summary judgment is appropriate where the non-moving party “fails

to make a showing sufficient to establish the existence of an element

essential to that party’s case, and on which that party will bear the burden of

proof at trial.” Celotex, 477 U.S. at 322. “The mere existence of a scintilla

of evidence in support of the plaintiff’s position will be insufficient; there

must be evidence on which the jury could reasonably find for the plaintiff.”
                                           4
          Case 4:16-cv-00526-JPW Document 160 Filed 09/18/20 Page 5 of 8




Anderson, 477 U.S. at 252. “Where the record taken as a whole could not lead a

rational trier of fact to find for the non-moving party, there is no genuine issue for

trial.” Matsushita Elec. Indus. Co., Ltd. v. Zenith Radio Corp., 475 U.S. 574, 587

(1986).

                                     DISCUSSION

      The scope of a case is defined by the plaintiff’s complaint. See State of

Nebraska v. State of Wyoming, 515 U.S. 1, 8 (1995) (noting that the scope of the

litigation “as envisioned under the initial pleadings” was the starting point for the

Court’s analysis of motions to amend); Johnson v. Wynn’s Extended Care, Inc.,

635 F. App’x 59, 60 (3d Cir. 2015) (“Johnson’s second amended complaint only

pled violations of the TCCWNA and the New Jersey Consumer Fraud Act, thus

limiting the scope of this case to potential violations of those two statutes.”).

Accordingly, a complaint must give defendants “fair notice” of what claims a

plaintiff is raising against the defendants and the grounds upon which the claims

rest. Carpenters Health v. Mgmt. Res. Sys. Inc., 837 F.3d 378, 384 (3d Cir. 2016)

(quoting Bell Atl. Corp. v. Twombly, 550 U.S. 544, 555 (2007)).

      In this case, Rospendowski’s amended complaint raises six counts for relief,

none of which raise a claim for hostile work environment. Specifically, Counts I

and II raise disparate treatment sex discrimination claims under Title VII of the

Civil Rights Act of 1964, Count III raises a retaliation claim under Title VII, Count
                                           5
        Case 4:16-cv-00526-JPW Document 160 Filed 09/18/20 Page 6 of 8




IV raises a sex discrimination claim under the Pennsylvania Human Relations Act

(“PHRA”), Count V raises a retaliation claim under the PHRA, and Count VI

raises a claim for violation of Rospendowski’s First Amendment rights. 1 (See Doc.

43.) The only mentions of a hostile work environment in the amended complaint

are in the context of Rospendowski’s retaliation claims, and they are provided only

to establish the factual predicate for her retaliation claims—i.e., that she filed a

complaint to initiate this case. (See Id. ¶¶ 74, 83 (“On March 28, 2016, Plaintiff

filed the instant lawsuit in the Middle District of Pennsylvania, alleging that

Defendant discriminated against her by maintaining a hostile work environment

based on sex.”).)

       Thus, the only notice Defendants had of a possible hostile work environment

claim were two allegations embedded in Rospendowski’s retaliation claims which

did not themselves directly allege a hostile work environment. This is not

sufficient to plead a hostile work environment claim. See Carpenters Health, 837

F.3d at 384 (holding that a complaint must give defendants fair notice of the claims

against them); see also Two Two v. NAPA Transp., Inc., No. 1:17-CV-02222, 2020




1
  The amended complaint, which was filed twenty-two months after the original complaint,
added Counts II through VI, among other amendments. (Doc. 43.) Several of these claims have
been dismissed at the motion to dismiss or summary judgment stages. (See Docs. 50, 67.) As a
result of those orders, only Counts I, II, and IV remain viable, and Counts I and II have been
dismissed with respect to Defendant Timothy Chamberlain.
                                                   6
       Case 4:16-cv-00526-JPW Document 160 Filed 09/18/20 Page 7 of 8




WL 5370039, at *7 (M.D. Pa. Sept. 8, 2020) (granting summary judgment on

hostile work environment claim where plaintiff’s complaint did not plead a hostile

work environment claim); Giovanetti v. Dep’t of Corr., No. 1:17-CV-01787, 2020

WL 4924545, at *5 (M.D. Pa. Aug. 21, 2020) (same).

      Rospendowski argues to the contrary that she has alleged sufficient facts to

state a hostile work environment claim. (Doc. 155.) Rospendowski argues that

when the amended complaint is viewed in the light most favorable to her, it shows

that she has “alleged facts that her work environment was sufficiently severe or

pervasive to support her hostile work environment claim.” (Id. at 6–7.)

      Even if this is true, however, it does not change the fact that Rospendowski

did not raise a hostile work environment claim in her amended complaint, which is

fatal to her argument. Disparate treatment claims and hostile work environment

claims are distinct from one another and are based on different legal theories. See,

e.g., Abramson v. William Paterson Coll. Of N.J., 260 F.3d 265, 281 n.11 (3d Cir.

2001); Green v. Postmaster Gen. of U.S., 437 F. App’x 174, 178 (3d Cir. 2011);

Ivins v. Pa. Dep’t of Corr.-SCI Graterford, No. 17-CV-05777, 2019 WL 653092,

at *14 (E.D. Pa. Feb. 15, 2019). Thus, in the absence of a claim specifically

pleading a hostile work environment, it is not appropriate to infer the existence of a

hostile work environment claim from the averment of facts in support of a

disparate treatment claim. Raffaele v. Porter, No. 09-CV-03622, 2012 WL 33035,
                                          7
       Case 4:16-cv-00526-JPW Document 160 Filed 09/18/20 Page 8 of 8




at *5 (E.D. Pa. Jan. 6, 2012). The court will accordingly grant Defendants

summary judgment as to any hostile work environment claim based on

Rospendowski’s failure to plead such a claim.

                                  CONCLUSION

      For the foregoing reasons, Defendants’ motion for partial summary

judgment is granted. An appropriate order follows.

                                      s/Jennifer P. Wilson
                                      JENNIFER P. WILSON
                                      United States District Court Judge
                                      Middle District of Pennsylvania

Dated: September 18, 2020




                                        8
